DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHANON MCREAL,
                             Appellant,

                                    v.

   ROSS DRESS FOR LESS, INC., a foreign corporation, d/b/a DD'S
                        DISCOUNTS,
                          Appellee.

                              No. 4D20-161

                          [January 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 17-15018
CACE (09).

  Glen B. Levine of the Law Offices of Anidjar & Levine, PA, Fort
Lauderdale, for appellant.

  Samuel B. Spinner and Hinda Klein of Conroy Simberg, Hollywood, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.